MEMORANDUM *
Steven William Clemente was convicted after a jury trial for being a felon in possession of a firearm and ammunition in violation of 8 U.S.C. § 922(g)(1). Clemente argues that the government lacked sufficient evidence to support a conviction. In reviewing sufficiency claims, we view the evidence “in the light most favorable to the prosecution” and ask “whether ‘any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ” United States v. Blitz, 151 F.3d 1002, 1006 (9th Cir.1998) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)). Where, as here, Clemente preserved the issue by making a motion for judgment of acquittal, we review de novo. United States v. Karaouni 379 F.3d 1139, 1141 (9th Cir.2004).
There was sufficient police officer eyewitness evidence for a rational jury to find that Clemente possessed a 9mm Luger Llama handgun. Accordingly, Clemente’s conviction is AFFIRMED. Because Clemente did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, —-— (9th Cir.2005) (en banc).
CONVICTION AFFIRMED; SENTENCE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.